UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-7080



MICHAEL MCNEILL,

                Plaintiff - Appellant,

          v.


OFFICER JORDAN; ERICA DRATWA; SERGEANT ADAMS; SERGEANT SPATES;
CAPTAIN MEEKS; LIEUTENANT GAWONIAWITCH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:08-ct-03040-FL)


Submitted:   September 11, 2008       Decided:   September 17, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael McNeill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael   McNeill   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous under

28 U.S.C. § 1915(e)(2)(B) (2000).     We have reviewed the record and

find that this appeal is frivolous.      Accordingly, we dismiss the

appeal for the reasons stated by the district court.        McNeill v.

Jordan, No. 5:08-ct-03040-FL (E.D.N.C. June 17, 2008). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                             DISMISSED




                                  2